Citation Nr: 9905551	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-02 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for residuals of 
frostbite of the hands and feet.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for ulcers.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from March 1950 until March 
1951 and from October 1957 until October 1958.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of February 1997 from the Cleveland, Ohio Regional 
Office (RO) which denied an apparently reopened claim for 
service connection for ulcers and declined to reopen the 
claim for service connection for residuals of frostbite of 
the feet.

The record reflects that service connection for ulcers  was 
originally denied by an RO rating decision dated in September 
1994.  The veteran was notified of this determination by 
letter dated in September 1994, but did not subsequently 
perfect a timely appeal, and the decision became final.  38 
U.S.C.A. § 7105 (West 1991).

The Board points out in this regard that the veteran sought 
to reopen his claim for service connection for ulcers in June 
1996.  While it is not made clear in the record, it appears 
that the RO reopened the claim and denied it on the merits in 
its February 1997 rating action and thereafter.  However, the 
Board must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  See 
Barnett v. Brown, 8 Vet.App. 1 (1995), aff'd 83 F.3d 1380 
(Fed.Cir. 1996). 

Although the RO did not apparently analyze the newness and 
materiality of the evidence submitted to reopen the claim, it 
was found that that the evidence was insufficient to warrant 
its allowance.  For the reasons set forth below, the Board 
finds that the evidence received in support of the claim was 
not new and material to reopen the claim.  However, while the 
method of analysis differs in its approach, the underlying 
reason for denial of the claim rests on an evaluation of the 
evidence submitted since the claim was initially denied by 
the RO in September 1994, considered in combination with the 
record as a whole, and the result is the same.

Accordingly, while the Board has decided this issue on a 
different basis from that of the RO, the veteran has not been 
prejudiced thereby, and the result of the present appellate 
decision places him in no worse a position than the RO's 
rating action which reopened but denied this claim on the 
merits in February 1997.  See Edenfield v. Brown, 8 Vet.App. 
384, 390 (1995) (en banc).See Bernard v. Brown, 4 Vet.App. 
384 (1993).


FINDINGS OF FACT

1.  In an unappealed September 1994 rating decision, the RO 
denied service connection for ulcers and residuals of 
frostbite of the hands and feet on the basis that neither 
disability was currently shown by the evidence of record. 

2.  The evidence associated with the claims file subsequent 
to the RO's September 1994 denials of the claims, when 
considered either alone or in conjunction with evidence 
previously of record, is cumulative and redundant, and is not 
so significant that it must be considered in order to fairly 
decide the merits of either claim.


CONCLUSIONS OF LAW

1.  The unappealed September 1994 rating decision which 
denied service connection for ulcers and residuals of 
frostbite of the feet and hands is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1998).

2.  New and material evidence has not been received to reopen 
the claims for service connection for ulcers and residuals of 
frostbite of the feet and hands.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
or peacetime service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (1998).  Where a veteran served 
continuously for 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and an 
ulcer becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § § 1101, 
1112, 1113 (West 1991); 38 C.F.R. § § 3.307, 3.309 (1998).

The service medical records from the veteran's first period 
of service are not available.  However, the report of a 
separation examination dated in March 1951 is of record which 
specifically noted that the appellant was treated for 
diseases which included pneumonia.  The abdomen and viscera 
and extremities were evaluated as normal.  The postservice 
record reflects that the veteran sought medical treatment 
from the VA on a number of occasions between 1952 and 1954 
for various complaints and disorders unrelated to this 
appeal, and no reference to frostbite residuals or ulcer was 
noted.

The service medical records from the appellant's second 
period of service reflect no treatment for abdominal or lower 
extremity complaints.  Upon examination in September 1958 for 
discharge from active duty, only mild pes planus of the feet 
was recorded (which was also noted at service entrance).  The 
veteran was shown to have specifically denied stomach 
trouble, and frequent indigestion and foot trouble.  The 
lower extremities and abdomen and viscera were evaluated as 
normal.  

A claim for service connection for ulcers and residuals of 
frostbite was received in March 1994.

A discharge examination report dated in November 1966 was 
received from Grandview Hospital showing that the appellant 
was admitted after complaints of pain in the upper part of 
his stomach of onset in the summer of 1966.  An upper 
gastrointestinal series was interpreted as essentially 
negative for pathology of the stomach, pylorus, duodenal cap 
and duodenal loop.  

VA outpatient clinic records dated between November 1993 and 
January 1994 reflect that the veteran sought treatment for 
epigastric pain for which medication was prescribed.  A 
history of stomach ulcers was recorded, as well as a 
diagnosis of peptic ulcer disease.  

The veteran was afforded VA examinations for compensation and 
pension purposes in August 1994 and reported a history of 
frostbite of the hands and feet after having to cross a river 
while stationed in Korea in 1950.  He related that his hands 
and feet currently became numb in winter, and said that he 
could hardly feel anything.  It was noted that he was not 
receiving any treatment for his symptoms.  Examination of the 
feet disclosed that his toes were somewhat cool to touch, but 
that the pulses appeared to be normal.  Posture and 
appearance were observed to be "okay."  Function and gait 
were noted to be normal and there was no deformity.  It was 
reported that there was "alligator" type skin of both 
anterior legs and feet which implied lichenification.  There 
was slight onychomycosis of the of the toenails.  A diagnosis 
of history of frostbite of the hands and feet without 
evidence of problem on this examination was rendered.  

With respect to the claimed gastrointestinal disorder, the 
veteran stated that he had had stomach problems in Korea in 
a1949 or 50, and that he had been told he had ulcers which 
had been confirmed on X-ray.  He related that he was told 
that his teeth had caused his stomach problems.  He said that 
his stomach currently hurt all the time.  Upon ensuing 
special gastrointestinal examination, a battery of tests and 
diagnostic study were performed.  A diagnosis of history of 
ulcer, probably duodenal, was rendered.  

By rating action dated in September 1994, service connection 
for ulcers and frostbite residuals were denied.  The RO found 
in its rating decision that neither of the claimed disorders 
was shown in service or within any applicable presumptive 
period thereafter, and that current examinations disclosed no 
ratable disabilities in either respect.  The appellant did 
not perfect an appeal within one year of notice of that 
determination in September 1994.  Therefore, that decision 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (1998).  The veteran attempted 
to reopen his claim for ulcers and residuals of frostbite in 
June 1996.

Once an RO decision becomes final, the claim may not be 
reopened and readjudicated by the VA, except on the basis of 
new and material evidence.  See 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1997); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).  New evidence, submitted to reopen a 
claim, will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  All evidence 
submitted since the last final decision must be reviewed.  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994).  

Under 38 C.F.R. § 3.156(a):  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.

The evidence associated with the claims file subsequent to 
the RO's September 1994 decision includes extensive private 
clinical records dated between 1966 and 1988 showing 
treatment for multiple complaints and disorders. 

The question now presented is whether new and material 
evidence has been submitted since the September 1994 denial 
of entitlement of service connection for ulcers and residuals 
of frostbite which would permit reopening of the claim.  
Manio v. Derwinski, 1 Vet.App. 140, 145 (1991). 

Analysis

At the time of the September 1994 RO decision denying service 
connection for ulcers and residuals of frostbite, the 
evidence showed that while the veteran had been treated for 
stomach complaints after service and had a history of ulcers, 
it was observed that that disability had not been clinically 
indicated until a number of years after separation from 
service. scharge summary page from an 
admission in November 1966 to the Grandview Hospital.  This 
item was not previously attached to the clinical report 
received prior to the September 1994 determination.  It 
showed that a final diagnosis of ulcerative gastritis due to 
pyorrhea and poor mastication was rendered, and that 
secondary diagnoses included healed gastric ulcer.  Private 
clinic notes from J. Matthews, M.D, dating from 1973 reflect 
that the appellant was seen for stomach pains in April 1974 
for which an assessment of duodenitis was rendered.  
Diagnostic studies in June 1990 were felt to indicate a 
pyloric ulcer.  An upper gastrointestinal series performed at 
Miami Valley Hospital in March 1992 was interpreted as 
showing findings which were felt to represent scarring 
related to old healed ulcer disease.  There was no evidence 
of active ulceration.  

Subsequently received were information from the hospital 
admission cards created by the Office of the Surgeon General, 
Department of the Army showing that the appellant had been 
admitted in November 1950 for exhaustion from overexposure to 
cold.  

After a thorough review of the record, the Board finds that 
there is no information in the evidentiary record which shows 
a basis for finding that the veteran now has ulcer disease or 
residuals of frostbite which are of service onset.  It is 
shown that while practically all of the evidence received 
since September 1994 may be new in the sense that it was not 
considered by the RO at that time, it is not material as to 
the bases for the prior disallowance on the merits of the 
claims.  That is, it provides no competent medical evidence 
showing that an ulcer disorder or frostbite residuals are 
related in any way to service.  

The record reflects that there is still no evidence that the 
veteran had an ulcer in service, or that one was diagnosed 
within one year of service discharge.  Additionally, there is 
still no competent medical evidence/opinion that the veteran 
has any current residuals of frostbite due to service.  
Consequently, the additional clinical and other evidentiary 
information which has been generated since the September 1994 
rating decision is essentially cumulative and redundant in 
nature, when considered in conjunction with the evidence as a 
whole.  Accordingly, the Board concludes that the proffered 
evidence is not new and material and does not provide a basis 
to reopen the claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

It should also be noted that while the appellant may well 
believe that current gastrointestinal disability is 
etiologically related to symptoms he experienced in service, 
it is pointed out that assertions by him without supporting 
competent evidence, even if new, are not sufficient to reopen 
the claim.  See Moray v. Brown, 5 Vet.App. 211, 214 (1993).  
It is well established that as a layperson who is untrained 
in the field of medicine, he is not competent to offer an 
opinion which requires specialized knowledge and expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As well, 
there is still no basis to find that the veteran has current 
frostbite residuals of service onset.  See 38 U.S.C.A. § 1110 
(West 1991), 38 C.F.R. § 3.303 (1997).  Service connection 
requires evidence of a present disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) and Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  For the reasons set 
forth above, the Board finds that the evidence received 
subsequent to September 1994 in support of the appeal is not 
new and material to reopen the claims.  

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claims for 
service connection for ulcers and residuals of frostbite, and 
an explanation as to why his current attempt to reopen the 
claims must fail.  See Graves v. Brown, 9 Vet. App. 172, 173 
(1996); Robinette, 8 Vet. App. 69, 77-78 (1995).


ORDER

The claims for service connection ulcers and residuals of 
frostbite of the hands and feet are not reopened and the 
appeals are therefore denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

